DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s amendment to claim 7 in the reply filed 19 February 2021 is acknowledged and accordingly the objection thereto as outlined in the office action mailed 19 November 2020 is hereby withdrawn.

Drawings
Applicant’s traversal of the drawings objection concerning the signal solder as recited in claim 20 as outlined in the office action mailed 19 November 2020 is acknowledged. Applicant remarks in the reply filed 19 Februrary 2021 that the signal solder is depicted in fig. 6 as element 40S and in light of said remarks and because after further consideration the drawings are considered to appropriately depict the claimed feature, the drawings objection is hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendment to claims 3, 11, and 25 in the reply filed 19 February 2021 is acknowledged and accordingly the rejections to each of claims 3-6, 11, and 25 are hereby withdrawn. 


Response to Arguments
Applicant’s arguments, see page 14, first through third paragraphs, filed 19 February 2021, with respect to amended claim 1 and page 17, third paragraph, with respect to amended claim 17 have been fully considered and are persuasive. Accordingly, the rejections of each of said claims 1 and 17 has been withdrawn.
In particular, as remarked by Applicant, in the mapping of the features of Zhang’s to Applicant’s claim features of claim 1, a mold layer 510 is considered to read on the claimed fixing plate and a mold cavity 518 is considered to read on the claimed hole having an end that is opened at a first surface of the package substrate. However, when considered in combination with the newly amended features of the claim that require that the bottom surface of the fixing plate faces a top surface of the first gas sensor and is spaced apart from the top surface of the first gas sensor, there is no disclosure in Zhang considered to meet the claimed limitation because a bottom surface of the molding layer 510 does not face a top surface of the second die 512 as remarked by Applicant. Additionally, there does not appear to be any other prior art document which would render the claimed feature obvious and therefore the rejection thereto has been withdrawn.

Applicant’s further arguments regarding the dependent claims have also been considered, but are moot because each of the independent claims 1 and 17 are indicated allowable for the reasons outlined below.

Reasons for Allowance
Claims 1-9, 11, 13, and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a gas sensor package comprising a fixing plate disposed on the first surface of the package substrate, the fixing plate having a vent hole extending between a top surface and a bottom surface of the fixing plate, wherein the bottom surface of the fixing plate faces a top surface of the first gas sensor and is spaced from the top surface of the first gas sensor, when considered in combination with the other limitations as recited in claim 1.
As to claim 17: The prior art of record does not disclose or render obvious to the skilled artisan a sensing apparatus comprising a module board having a first hole, a package substrate having a second hole, gas sensor disposed in the second hole of the package substrate, a fixing plate disposed on the first surface of the package substrate, and wherein the bottom surface of the fixing plate faces a top surface of the gas sensor and spaced from the top surface of the gas sensor, when considered in combination with the other limitations as recited in claim 17.
claims 2-9, 11, 13, and 18-25: Each of said claims depends ultimately from one of claims 1 or 17 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856